1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN MONTENEGRO,                                )   Case No.: 1:19-cv-00430-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER STRIKING PLAINTIFF’S DISCOVERY
13          v.                                           MOTIONS, FILED ON JANUARY 15, 2020
                                                     )
14                                                   )   [ECF Nos. 28, 29]
     DAVID MOORE, et.al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On January 15, 2020, Plaintiff filed two separate motions for discovery seeking information
21   relating to location of potential witnesses and records pertaining to Defendants. (ECF Nos. 28, 29.)
22          Plaintiff’s requests shall be stricken from the record. As stated in the Court’s December 4,
23   2019, discovery and scheduling order, “[d]iscovery requests and responses shall not be filed with the
24   Court unless required by Local Rules 250.2, 250.3 and 250.4.” (ECF No. 27 at 1:20-21.) Plaintiff is
25   advised that Court permission is not necessary for discovery requests. Discovery is self-executing
26   until such time as a party becomes dissatisfied with a response and seeks relief from the court pursuant
27   to the Federal Rules of Civil Procedure. Interrogatories, requests for admissions, requests for
28   production of documents, and responses thereto shall not be filed with the Court until there is a
                                                         1
1    proceeding in which the document or proof of service is at issue. Discovery requests improperly filed

2    with the Court shall be stricken from the record.

3             Accordingly, for the foregoing reasons, Plaintiff’s discovery requests filed on January 15,

4    2020, are HEREBY ORDERED stricken from the record.

5
6    IT IS SO ORDERED.

7    Dated:     January 16, 2020
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
